     Case 1:18-cv-01667-DAD-EPG Document 26 Filed 05/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       TERRENCE L. DAVIS,                              No. 1:18-cv-01667-DAD-EPG (PC)
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS
14       KINGS COUNTY BOARD OF
         SUPERVISORS, et al.,                            (Doc. No. 25)
15
                         Defendants.
16

17

18           Plaintiff Terrence L. Davis is a state prisoner1 proceeding pro se and in forma pauperis

19   with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United

20   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21           On March 31, 2020, the assigned magistrate judge issued findings and recommendations,

22   recommending that this action be dismissed with prejudice due to plaintiff’s failure to state a

23   claim upon which relief may be granted. (Doc. No. 25 at 11.) The findings and

24   recommendations were served on plaintiff and contained notice that any objections thereto were

25   to be filed within twenty-one (21) days after service. (Id.) No objections have been filed, and the

26   time in which to do so has passed.

27
     1
       Plaintiff has alleged that he was a pretrial detainee at the time of the incidents alleged in the
28   complaint.
                                                         1
     Case 1:18-cv-01667-DAD-EPG Document 26 Filed 05/18/20 Page 2 of 2

 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4          Accordingly:

 5          1.      The findings and recommendations issued on March 31, 2020 (Doc. No. 25) are

 6                  adopted in full;

 7          2.      This action is dismissed, with prejudice, based on plaintiff’s failure to state a claim

 8                  on which relief may be granted; and
            3.      The Clerk of Court is directed to close this case.
 9

10   IT IS SO ORDERED.

11      Dated:     May 18, 2020
                                                        UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
